Title: From Alexander Hamilton to Thomas Pinckney, 21 January 1795
From: Hamilton, Alexander
To: Pinckney, Thomas


Sir
TD Jany 21st 1795
Your letter of the 21st of October by duplicates (the Original lost) has recently come to hand. I have directed the Treasurer to remit you by this opportunity Six thousand Pounds Sterling, the sum you mention to be likely to be deficient for the payment of the cost of the articles procured for the frigates. The bills have Ninety days to run, but none good at a Shorter Sight were to be procured. I presume it is only to allow the discount.
I approve intirely of what you have done and am much obliged by the trouble you have taken.
With great respect & true est.   I have the honor to be   Sir,   Your mt. Obt. & h Sert.

A H
Thomas Pinckney Esq&c &c

